In a negligence action to recover damages for personal injuries, (1) plaintiff appeals (a) from so much of an order of the Supreme Court, Queens County, dated May 26, 1971, as granted a motion by defendant Grace Line for summary judgment, and severed the action and (b) from the judgment of said court entered June 7, 1971 upon said order; and (2) defendant Casamassimo cross-appeals from (a) all of the same order, which also denied his motion for summary judgment, and (b) the same judgment. Order modified, on the law, by (1) striking the word “denied” from the first decretal paragraph (as to defendant Casamassimo’s motion), substituting therefor the word “granted” and adding to said paragraph a provision directing the Clerk of the County of Queens to enter judgment dismissing the complaint as against said defendant; and (2) striking therefrom all the provisions directing severance of the action. Judgment modified, on the law, by (1) adding thereto a provision dismissing the complaint as against defendant Casamassimo and granting recovery to said defendant against plaintiff for costs and disbursements, to be taxed, and (2) striking therefrom all the provisions severing the action. As so modified, order and judgment affirmed, with a separate bill of $10 costs and disbursements to each defendant against plaintiff. In our opinion no actionable negligence on the part of either defendant was shown. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.